Case 1:17-cv-03704-PKC-PK Document 75 Filed 10/15/18 Page 1 of 2 PageID #: 1585
 Troutman Sanders LLP
 600 Peachtree Street NE, Suite 3000
 Atlanta, GA 30308-2216

 troutman.com


 Cindy D. Hanson
 cindy.hanson@troutman.com




 October 15, 2018
 VIA FEDEX AND EMAIL

 Eve Weissman
 Susan Shin
 New Economy Project
 121 West 27th Street, #804
 New York, NY 10001
 eve@neweconomynyc.org
 susan@neweconomynyc.org

 Brian L. Bromberg
 Bromberg Law Office, P.C.
 26 Broadway
 21st Floor
 New York, NY 10004
 brian@brianbromberg.com

 Re:     Ruane v. Bank of America, N.A. et al., No. 1:17-cv-03704 (PKC) (PK)
         Defendant Early Warning Services, LLC’s Motion to Dismiss

 Dear Counsel:

        This firm represents Defendant Early Warning Services, LLC (“EWS”) in the above-
 referenced proceeding. In accordance with Judge Chen’s Individual Practices, enclosed please
 find EWS’ Notice of Motion to Dismiss and Memorandum in Support of Motion to Dismiss.
Case 1:17-cv-03704-PKC-PK Document 75 Filed 10/15/18 Page 2 of 2 PageID #: 1586
 Eve Weissman
 October 15, 2018
 Page 2




                                                Sincerely,


                                                /s/ Cindy D. Hanson
                                                Cindy D. Hanson

 Encls.

 cc:      Clerk for the United States District Court for the Eastern District of New York
